
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10.3


SEPARATION AGREEMENT


        This Separation Agreement (this "Agreement") is made by and between
David B. Christofferson ("Employee") and Venoco, Inc., a Delaware corporation
(the "Company") as of January 29, 2007. Employee and the Company are referred to
collectively as the "Parties" and each individually as a "Party."

RECITALS

        WHEREAS, the Parties agree that Employee shall be separated from
employment with the Company on amicable and mutually agreed upon terms effective
June 30, 2007; and

        WHEREAS, Employee and the Company are parties to that certain Employment
Agreement, dated as of March 1, 2005, as amended on July 10, 2006 (as amended,
the "Employment Agreement"); and

        WHEREAS, Employee has been granted options ("Options") to purchase
547,500 shares of Company common stock pursuant to the Company's 2000 Stock
Incentive Plan (the "Plan"), which Options are governed by the terms of the Plan
and that certain Non-Qualified Stock Option Agreement, by and between Employee
and the Company, dated as of March 1, 2005, as amended on June 10, 2006 (as
amended, the "Stock Option Agreement"); and

        WHEREAS, in consideration of the mutual promises and obligations
contained herein, the sufficiency of which consideration is hereby acknowledged
by each Party, Employee and the Company hereby agree as follows.

AGREEMENT

        1.     Termination Date. Employee's employment with the Company shall
terminate effective June 30, 2007 or upon the intervening death, disability or
termination of Employee between the date hereof and June 30, 2007, whichever
occurs earlier (the "Termination Date"). Any employment with, or service as
director to, any of the Company's subsidiaries by Employee will terminate as of
the Termination Date. In the event the Company hires a new Chief Financial
Officer prior to the Termination Date, Employee shall resign as Chief Financial
Officer but continue employment with the Company until the Termination Date,
performing such services as the Chief Executive Officer may reasonably request
from time to time. The Company agrees (i) that Section 15 of the Employment
Agreement shall remain in full force and effect and is hereby incorporated
herein (except that, for purposes of Section 15(h), the "Term" shall be deemed
to expire as of the Termination Date), and (ii) to pay Employee a bonus with
respect to 2006 of $92,476 pursuant to Section 5 of the Employment Agreement,
which amount will be paid on or prior to April 1, 2007.

        2.     Payments and Benefits.

        a.     On the first business day following the expiration of the
Revocation Period (as defined below), subject to Employee having delivered to
the Company an executed copy of the Mutual General Release set forth on
Exhibit A (the "Release") on the Termination Date and having not revoked such
release during the Revocation Period (the "Payment Date"), the Company will pay
to Employee the gross sum of (i) two times the sum of (A) Employee's "Base
Compensation" (as that term is defined in the Employment Agreement) and
(B) $92,476 (i.e., $656,696), (ii) all Base Compensation accrued and unpaid, and
accrued vacation time, as of the Termination Date, and (iii) $39,674,
representing the pro-rata portion of Employee's annual bonus with respect to
2007 pursuant to Section 5 of the Employment Agreement. All payments made
pursuant to this Section 2(a) shall be made less applicable withholding amounts.
On the Payment Date, the Company will deliver to Employee an executed copy of
the Release, effective as of the Termination Date. For the purposes of this
Agreement, the "Revocation Period" shall begin upon Employee's

--------------------------------------------------------------------------------



execution and delivery of the Release and shall end seven calendar days after
such execution and delivery.

        b.     On the Payment Date, all of the Options shall become immediately
vested, and, subject to the terms and conditions set forth in the Stock Option
Agreement and the Plan, Employee (or Employee's heirs and legal representatives,
as the case may be) shall have the right to exercise the Options until the
second anniversary of the Termination Date. The Company hereby agrees that the
provisions of Section 8 of the Stock Option Agreement are hereby waived and
Employee (or Employee's heirs and legal representatives, as the case may be)
shall be permitted to sell any shares acquired upon the exercise of the Options
without regard to the restrictions set forth in such section.

        c.     Reporting of and withholding for tax purposes in respect of any
consideration provided under this Agreement will be at the discretion of the
Company in conformance with applicable tax laws. If a claim is made against the
Company for any additional tax or withholding in connection with or arising out
of a payment pursuant to this Agreement, or the vesting of the Options pursuant
to this Agreement, which relates solely to Employee's personal tax liability,
Employee, or Employee's heirs or estate, will pay any such claim within thirty
(30) days of being notified by the Company and agrees to indemnify the Company
and hold it harmless against such claims.

        d.     Notwithstanding anything in this Agreement to the contrary, if
Employee's employment is terminated by the Company on or prior to the
Termination Date in the circumstances described in Sections 9(c)(i) or
9(c)(ii) of the Employment Agreement, (i) those provisions of the Employment
Agreement shall govern the payments and benefits, if any, to be received by
Employee in connection with such termination and (ii) the relevant section of
the Stock Option Agreement shall apply with respect to the Options. The Company
represents that it has no knowledge of any facts that would be reasonably likely
to result in a termination pursuant to Section 9(c)(ii) of the Employment
Agreement.

        e.     The Parties agree that in the event the Termination Date occurs
because of Employee's death or disability prior to June 30, 2007, the Company
shall nevertheless make all payments described in this Section 2 to Employee's
estate, on the same terms and conditions set forth herein for payment to
Employee upon the Termination Date.

        3.     No Admission of Liability. The Parties agree that nothing
contained herein, and no action taken by any Party hereto with regard to this
Agreement, shall be construed as an admission by any Party of liability or of
any fact that might give rise to liability for any purpose whatsoever.

        4.     Employee Representations. Employee represents as follows:

        a.     He has read this Agreement, and he agrees to the conditions and
obligations set forth in it.

        b.     He voluntarily executes this Agreement after having been advised
to consult with legal counsel and after having had opportunity to consult with
legal counsel and without being pressured or influenced by any statement or
representation or omission of any person acting on behalf of the Company
including, without limitation, its officers, directors, employees, attorneys and
agents.

        c.     He has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company, or any of its officers, directors, employees or
agents arising out of or otherwise connected with any of the matters to be
released pursuant to the Release.

        d.     He has not previously disclosed any information which would be a
violation of the confidentiality provisions set forth in Section 7 below if such
disclosure were to be made after the execution of this Agreement.

2

--------------------------------------------------------------------------------






        e.     He has full and complete legal capacity to enter into this
Agreement.

        f.      He has had at least twenty-one (21) days to consider this
Agreement and the Release. In the event that Employee executes this Agreement or
the Release prior to the twenty-first (21st) day after receipt of it, he
expressly intends such execution as a waiver of any rights he has to review the
Agreement or the Release, as applicable, for the full 21 days. In such event,
Employee represents that such waiver is voluntary and made without any pressure,
representations or incentives from the Company for such early execution.

        5.     Employee Acknowledgements. Employee acknowledges as follows:

        a.     He may revoke the Release during the Revocation Period, and the
Release shall not become enforceable and effective until the expiration of the
Revocation Period. If Employee chooses to revoke the Release, he must provide
written notice to the Company's General Counsel by facsimile to (805) 745-1816
during the Revocation Period. If Employee does not revoke the Release during the
Revocation Period, the right to revoke is lost.

        b.     The consideration set forth in Section 1 and Section 2 represents
full and final payment of all wages, compensation, bonuses, stock, stock options
or other benefits from the Company which are or could be due to him under the
terms of his employment with the Company, the Employment Agreement, the Plan,
the Stock Option Agreement or otherwise.

        6.     Company Representations. The Company represents as follows:

        a.     The Company agrees to the conditions and obligations set forth in
this Agreement.

        b.     The Company voluntarily executes this Agreement after having been
advised to consult with legal counsel and after having had opportunity to
consult with legal counsel and without being pressured or influenced by any
statement or representation or omission of any person acting on behalf of
Employee including, without limitation, his attorneys and agents.

        c.     The Company has no knowledge of the existence of any lawsuit,
charge, or proceeding against the Company, or any of its officers, directors,
employees or agents (including Employee) arising out of or otherwise connected
with any of the matters to be released pursuant to the Release.

        d.     The Company's signatory hereto has full and complete legal
capacity to enter into this Agreement on behalf of the Company.

        e.     The Company does not have any knowledge that any of Employee's
representations set forth above are inaccurate.

        7.     Confidentiality. Employee will not use, nor disclose to any third
party (other than his professional advisors in connection with this Agreement),
any confidential or proprietary information relating to the Company's business,
personnel or financial information that Employee learned during his employment
with the Company that is not in the public domain. Employee hereby expressly
acknowledges that any breach of this Section 7 may result in a claim for
injunctive relief and/or damages against Employee by the Company, and possibly
by others.

        8.     Mutual Non-Disparagement. The Company agrees to instruct its
directors and executive officers not to communicate or cause to be communicated
to any third party any negative statement regarding Employee, including without
limitation critical comments on the quality of his services to the Company.
Employee agrees not to communicate or cause to be communicated to any third
party any negative statement concerning the Company.

        9.     409A Issues. Anything in this Agreement to the contrary
notwithstanding, if, as a result of the termination of Employee's employment
with the Company, payments to Employee required hereunder

3

--------------------------------------------------------------------------------




would, absent the application of this Section 9, be subject to interest and
additional tax imposed pursuant to Section 409A(a) of the Internal Revenue Code
of 1986, as amended (the "Code"), as a result of the application of
Section 409A(2)(B)(i) of the Code, then no such payment shall be payable prior
to the date that is the earliest of (i) 6 months after Employee's termination
date, (ii) the Employee's death or (iii) such other date as will cause such
payment not to be subject to such interest and additional tax. The parties
intend that payments and benefits payable under this Agreement not be subject to
the additional tax imposed pursuant to Section 409A of the Code. To the extent
such payments or benefits could become subject to such Section, the parties
shall cooperate to amend this Agreement with the goal of giving Employee the
economic benefits described herein in a manner that does not result in such tax
being imposed.

        10.   Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable by any court of competent jurisdiction, such
holding shall not affect any other provisions hereof. In the event any provision
is held illegal, invalid or unenforceable, such provision shall be limited so as
to effect the intent of the Parties as set forth herein to the fullest extent
permitted by applicable law.

        11.   Assignment. The Company may assign its rights under this
Agreement; provided, however, that in the event that Employee does not consent
to such assignment, the Company shall remain liable for all payment and other
obligations hereunder. Employee may assign his rights under this Agreement only
with the written consent of the Company, and any purported assignment without
such consent shall be void.

        12.   Enforcement. The Release will not release any claims for
enforcement of the terms, conditions or warranties contained in this Agreement.
The Parties will be free to pursue any remedies available to them to enforce
this Agreement.

        13.   Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement is the entire agreement between the Parties, and supersedes any
and all prior oral or written promises or agreements among the Parties,
regarding Employee's termination of employment. Employee acknowledges that he
has not relied on any promise, representation or statement with respect to the
subject matter hereof other than those set forth in this Agreement. This
Agreement cannot be modified except by a written document executed by the
Parties.

        14.   Venue and Applicable Law. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Colorado, without regard
to its conflicts of law provisions. Venue shall be in the federal or state
courts in Colorado. The Parties each agree that they are subject to, and will
submit to, the personal jurisdiction of those courts.

        15.   Attorney's Fees. The Company shall pay the attorneys' fees and
costs incurred by Employee in connection with this Agreement, provided that such
fees do not exceed $7,500 in the aggregate.

        16.   Counterpart and Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. Facsimile signatures
shall be deemed to be originals for all purposes.

[Signature Page(s) To Follow]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties have executed this Agreement on the
dates written below.

EMPLOYEE    
/s/  DAVID B. CHRISTOFFERSON      

--------------------------------------------------------------------------------

David B. Christofferson
 
January 30, 2007

--------------------------------------------------------------------------------

Date
VENOCO, INC.
 
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------


 
January 30, 2007

--------------------------------------------------------------------------------

By:   Timothy M. Marquez   Date Title:   Chief Executive Officer    

5

--------------------------------------------------------------------------------



EXHIBIT A

MUTUAL GENERAL RELEASE

        David B. Christofferson ("Employee"), for himself and for his
successors, heirs, agents, attorneys, assigns and representatives, voluntarily,
knowingly and intentionally releases and discharges Venoco, Inc. (the "Company"
and, together with Employee, the "Parties") and its predecessors, successors,
parents, subsidiaries, affiliates and assigns and each of their respective
officers, directors, principals, stockholders, agents, attorneys and employees
(collectively, the "Company Parties") from any and all claims, actions,
liabilities, demands, rights, damages, costs, expenses and attorneys' fees
(including but not limited to any claim of entitlement for attorneys' fees under
any contract, statute or rule of law allowing a prevailing party or plaintiff to
recover attorneys' fees), of every kind and description (collectively, "Claims")
from the date Employee commenced employment with the Company, its predecessors
or affiliates through the date hereof (the "Employee Released Claims").

        The Company Parties knowingly and intentionally release and discharge
Employee and his successors, heirs, agents, attorneys, assigns, executors,
administrators and representatives from any and all Claims from the date
Employee commenced employment with the Company or its predecessors or affiliates
through the date hereof (the "Company Released Claims").

        The Employee Released Claims and the Company Released Claims include but
are not limited to those which arise out of, relate to, or are based upon
(i) Employee's employment with the Company or the termination thereof,
(ii) statements, acts or omissions by the Parties whether in their individual or
representative capacities, (iii) express or implied agreements between the
Parties (except as provided herein) and claims under any severance plan,
(iv) any stock or stock option grant, agreement or plan, (v) all federal, state
and municipal statutes, ordinances and regulations, including but not limited to
claims of discrimination based on race, age, sex, national origin, disability,
whistleblower status, public policy, or any other characteristic of Employee
under the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Equal Pay Act,
Title VII of the Civil Rights Act of 1964 (as amended), the Employee Retirement
Income Security Act of 1974, the Rehabilitation Act of 1973, the Worker
Adjustment and Retraining Notification Act, the Consolidated Omnibus Budget
Reconciliation Act or any other federal, state, or municipal law prohibiting
discrimination or termination for any reason, (vi) state and federal common law
and (vii) any claim which was or could have been raised by Employee or the
Company Parties.

        Notwithstanding anything in this Mutual General Release to the contrary,
the Parties agree that the Employee Released Claims shall not encompass any
Claims Employee may have (i) arising after the Termination Date, (ii) concerning
Employee's indemnity or defense rights pursuant to the Company's certificate of
incorporation, by-laws, applicable provisions of Delaware law or under the
Employment Agreement, (iii) for coverage under applicable D&O insurance
policy(ies), pursuant to the terms and conditions of such policy(ies), whether
as an officer or employee or (iv) any claims arising under that certain
Separation Agreement, dated as of January 29, 2007, by and between the Parties
(the "Separation Agreement").

        The foregoing Employee and Company releases include claims of every
nature and kind, known or unknown, suspected or unsuspected. The Parties hereby
acknowledge that they may hereafter discover facts different from, or in
addition to, those which they now know or believe to be true with respect to
this Release, and they agree that this Release shall be and remain effective in
all respects, notwithstanding such different or additional facts or the
discovery thereof.

        By execution of this Release, and as a condition precedent to his
entitlement to the payments and benefits contemplated by Section 2 of the
Separation Agreement, Employee ratifies all the provisions of the Separation
Agreement, acknowledges that he was afforded all reasonable opportunity to
review this Release and seek legal counsel regarding the same, and agrees that
he shall be legally bound by

6

--------------------------------------------------------------------------------




any and all releases and all other terms set forth in the Separation Agreement
and this Release as of the date hereof. Employee further acknowledges and agrees
that (i) he is waiving rights or claims in this Release only in exchange for
consideration in addition to anything of value to which he is already entitled,
(ii) he has read this Release, and he agrees to the conditions and obligations
set forth in it, (iii) he voluntarily executes this Release after having been
advised, in writing, to consult with legal counsel and after having had
opportunity to consult with legal counsel and without being pressured or
influenced by any statement or representation or omission of any person acting
on behalf of the Company including, without limitation, its officers, directors,
employees, attorneys and agents, (iv) he has had at least twenty-one (21) days
to consider this Release (and, in the event that he executes this Release prior
to the twenty-first (21st) day after receipt of it, he expressly intends such
execution as a waiver of any rights he has to review the Release for the full
21 days and represents that any such waiver is voluntary and made without any
pressure, representations or incentives from the Company for such early
execution) and (v) he may revoke this Release at any time during the Revocation
Period (as that term is defined in the Separation Agreement), and this Release
shall not become enforceable and effective until the expiration of the
Revocation Period. If Employee chooses to revoke this Release, he must provide
written notice to the Company's General Counsel by facsimile to (805) 745-1816
during the Revocation Period. If Employee does not revoke this Release during
the Revocation Period, the right to revoke is lost.

EMPLOYEE    


--------------------------------------------------------------------------------

David B. Christofferson
 


--------------------------------------------------------------------------------

Date
VENOCO, INC.
 
 


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

By:       Date Title:        

7

--------------------------------------------------------------------------------





QuickLinks


SEPARATION AGREEMENT
